DETAILED ACTION
Response to Amendment
This office action has been issued in response to the amendment filed 10/21/21. Claims 1-13, 19 are pending in this application. Applicant's arguments have been carefully considered, and are persuasive.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10089277. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 makes integral, a component which is communicatively coupled in 10089277, and this amounts to an obvious engineering design choice which would have been obvious to a skilled artisan at the time of the invention, consistent with MPEP 2144.04(V)(B). Dependent claims 2-13 are rejected on dependency merits. Claim 1 of the instant application is mapped below:
US patent # 10089277
Application 16114130
               1. A device comprising: a body of reconfigurable logic communicatively coupled with a memory, 
               a memory controller, a state machine, and a back buffer, and; 
1. A device comprising: a body of reconfigurable logic communicatively coupled with a memory; 

             the memory storing a plurality of instructions, each instruction including a fetch configuration data portion and a reconfiguration data portion, wherein the reconfiguration data portion reconfigures the body of reconfigurable logic and configures the memory controller of the device; the memory controller communicatively coupled with the memory; 
a memory controller communicatively coupled with 

           the state machine communicatively coupled to the memory controller, 
            the state machine adapted to direct the memory controller to fetch succeeding instructions and data from the memory based upon a previous or default configuration; and
a state machine comprised within the memory controller, 
the state machine adapted to direct the memory controller to fetch succeeding instructions and data from the memory based upon a previous or default configuration; and

              
              the back buffer coupled with the memory controller, the state machine and the body of reconfigurable logic, wherein the back buffer is adapted to receive instructions from the memory controller and as directed by the state machine sequentially assert each received instruction upon the memory controller, the state machine and the body of reconfigurable logic.
a back buffer, 
the back buffer coupled with the memory controller, the state machine and the body of reconfigurable logic, wherein the back buffer is adapted to receive instructions from the memory controller and as directed by the state machine sequentially assert each received instruction upon the memory controller, the state machine and the body of reconfigurable logic




Allowable Subject Matter
Claim 19 is allowable.
The following is an examiner’s statement of reasons for allowance:
Claim 19 is directed to a reconfigurable circuit array. The claims contain allowable subject matter over the cited prior art because the cited prior art does not teach or fairly suggest the combination of all limitations as in the instant claims.  Applicant makes persuasive arguments in the remarks filed 10/21/21.  
	The most relevant prior art found is understood to include Ellis (US PGPUB # 20060031600) & Mykland et al. (US PGPUB # 20060004997).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
When responding to this Office Action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARWAN AYASH at (571)270-1179.  The examiner may be reached via email at marwan.ayash@uspto.gov – provided that applicant files form PTO/SB/439 to authorize internet communication, found online at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf   
The examiner can normally be reached 9a-730p M-R.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Marwan Ayash/              
Examiner, Art Unit 2133      
/BRIAN R PEUGH/Primary Examiner, Art Unit 2133